         Case 5:18-cv-00858-G Document 770 Filed 03/26/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

       MIDSHIP PIPELINE                 §
        COMPANY, LLC,                   §
                                        §
                  Plaintiff,            §         Case Number: 5:18-cv-858-G
                                        §
                  vs.                   §           Judge: Charles Goodwin
                                        §
    TRACT NO. CN-0004.000,              §
 1.504 ACRES OF LAND, MORE              §
     OR LESS, PERMANENT                 §
   EASEMENT IN CANADIAN                 §
 COUNTY, OKLAHOMA, et al.,              §
                                        §
             Defendants.                §

 PLAINTIFF MIDSHIP PIPELINE COMPANY, LLC’S NOTICE OF FILING
DOCUMENTS RELATED TO HEARING ON MIDSHIP’S MOTION IN LIMINE

      Plaintiff Midship Pipeline Company, LLC (“Midship”), per the instruction for the

court-appointed Commission, respectfully submits for the record documents related to the

Commission’s hearing on Midship’s Motion in Limine held on March 4, 2021:

      Exhibit 1 – Midship’s argument outline,

      Exhibit 2 – Midship’s post-hearing memorandum, and

      Exhibit 3 – Midship’s reply to counsel for Defendants Sandy Creek Farms, Inc., and

Central Land Consulting, LLC’s email to the Commission. All documents in the exhibits

hereto have been previously produced to the Commission and counsel of record.



                                        Respectfully submitted,

                                        /s/ Vadim Bourenin
                                        ZABEL FREEMAN
Case 5:18-cv-00858-G Document 770 Filed 03/26/21 Page 2 of 3




                           Thomas A. Zabel (Attorney in charge)
                           Texas Bar No. 22235500
                           tzabel@zflawfirm.com
                           Vadim O. Bourenin
                           Texas Bar No. 24076284
                           vbourenin@zflawfirm.com
                           1135 Heights Boulevard,
                           Houston, TX 77008
                           713-802-9117 (telephone)
                           713-802-9114 (facsimile)

                           and

                           WILLIAMS, BOX, FORSHEE &
                           BULLARD, PC
                           David M. Box, OBA #21943
                           Mason J. Schwartz, OBA #32864
                           522 Colcord Drive
                           Oklahoma City, OK 73102-2202
                           ( 405) 232-0080
                           (405) 236-5814 Fax
                           box@wbfblaw.com
                           dmbox@wbfblaw.com

                           and

                           HALL, ESTILL, HARDWICK,
                           GABLE, GOLDEN & NELSON, P.C.
                           Mark Banner, OBA #13243
                           320 North Boston, Suite 200
                           Tulsa, OK 74103-3706
                           Telephone: (918) 594-0432
                           Facsimile: (918) 594-0505
                           Email: mbanner@hallestill.com
                           ATTORNEYS FOR PLAINTIFF,
                           MIDSHIP PIPELINE COMPANY, LLC




                             2
          Case 5:18-cv-00858-G Document 770 Filed 03/26/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of March, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a notice

of electronic filing to all counsel of record.

                                   Respectfully submitted,


                                   _/s/ Vadim Bourenin__
                                      Vadim Bourenin




                                                 3
